United States Court of Appeals
                      For the First Circuit


No. 03-2323

TEN TAXPAYER CITIZENS GROUP; CAPE COD MARINE TRADES ASSOCIATION,
 INC.; RAOUL D. ROSS; THE MASSACHUSETTS BOATING AND YACHT CLUBS
                       ASSOCIATION, INC.,

                     Plaintiffs, Appellants,

                                v.

                    CAPE WIND ASSOCIATES, LLC,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on June 28, 2004 is amended
as follows:

     On the cover page, "Kurt W. Hague, with whom Timothy J. Dacey
and Goulston & Storrs, P.C. were on brief, for appellee." should be
changed to "Timothy J. Dacey, with whom Kurt W. Hague and Goulston
& Storrs, P.C. were on brief, for appellee."